Exhibit 10.75
CODE SECTION 409A AMENDMENT
TO
LETTER AGREEMENT
     THIS CODE SECTION 409A AMENDMENT (the “Amendment”) is made this day of
December, 2008 by and between Tenneco Inc. (the “Company”) and Hari Nair (the
“Employee”).
RECITALS
     WHEREAS, the parties hereto are parties to a Letter Agreement dated June 1,
2001, as amended by Letter Agreement dated January 5, 2007 (collectively, the
“Agreement”); and
     WHEREAS, amendment of the Agreement for compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury regulations issued
thereunder now is considered desirable;
     NOW, THEREFORE, in consideration of Employee’s performance, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, effective as of the date first above written, to amend the Agreement in
the following particulars:

  1.   By adding the following new sentence to the end of the paragraph of the
Agreement captioned “Annual Bonus”:

“Your annual performance bonus, if any, shall be paid to you in a single lump
sum after the end of the calendar year for which such annual performance bonus
is awarded but no later than two and one-half months after the end of the
calendar year for which such annual performance bonus is awarded.”

  2.   By deleting the paragraph of the Agreement captioned “Perquisite
Allowance” in its entirety and substituting the following:

     “Perquisite Allowance. You will receive an annual perquisite allowance of
$30,000 ($15,000 per year during your international assignment) which you may
receive in either cash, perquisites, or a combination at your election, provided
that such allowance shall be paid to you no later than two and one-half months
after the end of the applicable calendar year.”

  3.   By adding the following new sentence to the end of the paragraph of the
Agreement captioned “Change in Control”:

“Notwithstanding anything to the contrary in this paragraph, the time or
schedule of any payment of your outstanding awards under the Plan or any other
similar

1



--------------------------------------------------------------------------------



 



benefit plan or compensation arrangement or program of the Company or its
subsidiaries that provides for the ‘deferral of compensation’ (as such term is
described under Section 409A of the Internal Revenue Code of 1986, as amended
(the ‘Code’)), may not be accelerated except as otherwise permitted under Code
Section 409A and the guidance and Treasury regulations issued thereunder.”

  4.   By deleting the paragraph of the Agreement captioned “Severance” in its
entirety and substituting the following:

     “Severance. Subject to the provisions of paragraph 9, if your employment is
terminated other than by you voluntarily or for death, disability, or
non-performance of your duties, subject to your timely execution and delivery of
a general release and such other documents as the Company may reasonably
request: (a) you will be paid a severance benefit in an amount equal to two
times the total of your then current annual base salary plus your bonus for the
immediately preceding year, provided that your severance, if any, shall be paid
in a lump sum within 60 days after your termination of employment; (b) subject
to Board and/or Committee approval, all your outstanding awards under the Plan
(or any other similar benefit plan or compensation program or arrangement of the
Company or its subsidiaries) may vest and/or become exercisable on the date of
your termination, provided that the time or schedule of any payment of your
outstanding awards under the Plan (or any other similar benefit plan or
compensation program or arrangement of the Company or its subsidiaries) that
provides for the ‘deferral of compensation’ (as such term is described under
Code Section 409A), may not be accelerated except as otherwise permitted under
Code Section 409A and the guidance and Treasury regulations issued thereunder;
(c) vested stock options you hold will remain exercisable for a period of not
less than 90 days from your termination (but not longer than the original
expiration date of the applicable option); and (d) the Company will continue to
provide to you, for one year following the date of the termination of your
employment, health benefits amounting to no less than the amount of health
benefits you receive at the time your employment commences. COBRA continuation
coverage will begin following this one year period.”

  5.   By adding the following new sentence to the end of the paragraph of the
Agreement captioned “Tax Gross-Up Payment”:

“Notwithstanding anything to the contrary in this paragraph, payment of any
Gross-Up Payment shall not be made later than December 31 of the year next
following the year in which the excise tax imposed by Code Section 4999 is
remitted to the taxing authority.”

  6.   By adding the following two new paragraphs immediately at the end of the
Agreement:

2



--------------------------------------------------------------------------------



 



     “Reimbursements and In-kind Benefits. Any expense reimbursement under this
Agreement, including Exhibit A, which provides for the ‘deferral of
compensation’ (as such term is described under Code Section 409A) shall be made
promptly upon your presentation to the Company of evidence of the fees and
expenses incurred by you and in all events on or before the last day of the
taxable year following the taxable year in which such expense was incurred by
you; and no such reimbursement or the amount of expenses eligible for
reimbursement, or in-kind benefits provided, in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, except for any limit on the amount of
expenses that may be reimbursed under an arrangement described in Section 105(b)
of the Code. Additionally, any right to expense reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
     Code Section 409A. The parties intend that this Agreement and the benefits
provided hereunder qualify for an exemption from Code Section 409A, provided,
however, that if the Agreement and the benefits provided hereunder are not so
exempt, they are intended to comply with Code Section 409A to the extent
applicable thereto. Notwithstanding any provision of the Agreement to the
contrary, the Agreement shall be interpreted and construed consistent with this
intent, provided that the Company shall not be required to assume any increased
economic burden in connection therewith. Although the Company intends to
administer the Agreement so that the Agreement and the benefits provided
hereunder are exempt from Code Section 409A or otherwise comply with the
requirements of Code Section 409A, the Company does not represent or warrant
that the Agreement will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law. Neither the Company, its
subsidiaries, nor their respective directors, officers, employees or advisers
shall be liable to you (or any other individual claiming a benefit through you)
for any tax, interest, or penalties you may owe as a result of compensation paid
under the Agreement, and the Company and its subsidiaries shall have no
obligation to indemnify or otherwise protect you from the obligation to pay any
taxes pursuant to Code Section 409A.”

  7.   By adding the following new paragraph at the end of the section captioned
“Tax Equalization” in Exhibit A:

“Notwithstanding anything in the preceding paragraphs to the contrary, any tax
equalization payments shall be made no later than the end of your second taxable
year beginning after your taxable year in which your U.S. Federal income tax
return is required to be filed (including any extensions) for the year to which
the compensation subject to the tax equalization payment relates, or, if later,
your second taxable year beginning after the latest such taxable year in which
your foreign tax return or payment is required to be filed or made for the year
to which the compensation subject to the tax equalization payment relates.”

  8.   Except as modified herein the Agreement shall remain in full force and
effect.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

                  Tenneco Inc.                       By:   /s/ Richard P.
Schneider            
 
                      Its:   Senior Vice President - Global Administration      
                                /s/ Hari Nair         Hari Nair    

4